Title: To John Adams from James Lovell, 6 January 1781
From: Lovell, James
To: Adams, John



Dear Sir

Jan 6th. 1780 i.e. 1781


I hope the Papers which you will receive by this opportunity will give you personal Satisfaction as well as facilitate the Purposes of your Commissions. I have already sent several Copies of the Diary of Congress of Decr. 12th. 1780 as follows.
“Congress took into Consideration the Report of the Committee to whom was referred the Letter of June 26 from the honorable John Adams, whereupon Ordered That the said Letter be referred to the Committee of foreign Affairs, and that they be instructed to inform Mr. Adams of the Satisfaction which Congress receives from his industrious Attentions to the Interest and Honor of these United States abroad especially in the Transactions communicated to them by that Letter.”
I have no Copy of what I wrote in the Name of the Committee which I am sorry for as I hope soon to have an Opportunity to discharge myself of all the Books and Papers, upon the Establishment of a proper Office.
I really am in a Disposition to wish that your Letter of July 27 hadno being. I am so much pleased with the Motive of it apparent in the 5th Paragraph that I doubly am grrieved at the event.
Infinite Pains are taken in France and here to prove that the unspeakable Disadvantages of the Delay in sending the Cloathing to America has been wholly owing to the Manner of the Departure of the Alliance. Mr. Lee advised Landais to take the Command of her as of a Ship given to him by Congress. Mr. Lee’s bitter Enemies are compleatly satisfied with this Solution of our immense Injuries; but his Friends and all candid Examiners say what could the Alliance bring in Addition to the military Stores actually on board. Powder above water? What Cloathing was the Ariel about to bring when she was dismasted? I will add no more, except that there are ten thousand warm Execrations issuing dayly forth from the Mouths of the injured intended for the real Cause of their Sufferings.
 

Janry. 7th.

This very noon two small Vessels arrive and bring us all the Comfort of Mr. Williams’s Copies of Letters from March 3d. quite up to July 25. J. P. Jones writes to Mr. R. Morris in Novr. 17 that the lower Masts of the Ariel were then getting in and as Capt. Barry has the Alliance it is judged Congress mean to give him the Seventy four, but not a Lisp about the Cloathing.
Good God!
Oh my dear Sir, develop Hearts, Principles, Connections. Ship Masters have declared that they were willing to take Part of the public Stores, others have declared that Vessels were offered on Charter. Who are the owners of the Vessels on which the Goods have at times been put or are finally to be put?

Affectionately
JL

 